Citation Nr: 1723128	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to increases in the "staged" ratings assigned for left foot spondyloarthralgia, currently evaluated at 10 percent, prior to May 31, 2016, and 20 percent thereafter.

2.  Entitlement to increases in the "staged" ratings assigned for right foot spondyloarthralgia, currently evaluated at 10 percent, prior to May 31, 2016, and 20 percent thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1986 to March 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted service connection for spondyloarthralgia of the bilateral feet and assigned noncompensable ratings.  The matters were previously before the Board in January 2013, when they were remanded by another Veterans Law Judge (VLJ) for issuance of a statement of the case.  In an August 2013 rating decision, the Veteran was awarded initial 10 percent ratings for each foot.  The matters were again before the Board in January 2016, when they were remanded by another VLJ for the RO to request that the Veteran provide the necessary information and releases to obtain his private treatment records and for a new VA examination.  An interim August 2016 rating decision granted increased 20 percent ratings for each foot, effective May 31, 2016.  
The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues are characterized above to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.

The matters have now been reassigned to the undersigned.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record clearly indicates that the Veteran receives treatment from a private rheumatologist.  (See, e.g., July 2013 VA examination (noting Veteran's report that he sees a private (i.e., not VA) physician) and January 2017 private treatment record (noting that the Veteran sees "Dr. Corbit" for rheumatology.))  The Board is well aware that the Veteran was previously afforded opportunity to provide records of his private treatment for his foot disabilities, but declined to do so.  (See, e.g., January 2016 Board remand and June 2016 correspondence requesting the information and releases necessary to obtain the private treatment records.)  However, in April 2017 correspondence he expressly indicated that he is now willing to provide such information and releases.  As records of treatment for the disabilities on appeal are clearly pertinent to the claim, the Board will again remand these matters for the Veteran to provide information and releases for VA to obtain his private treatment records, to specifically include his rheumatologist, "Dr. Corbit."  

In addition, review of the VA examinations of record reflects contradictory findings.  For example, on June 2012 VA examination (conducted by a physician), the examiner clearly delineated symptoms associated with the Veteran's bilateral spondyloarthralgia of the feet and his pes planus with plantar fasciitis (for which service connection has been separately granted).  On July 2013 VA examination (also conducted by a physician), the Veteran (who is a lay person and has not demonstrated medical expertise) attributed all symptoms to his spondyloarthralgia; the examiner did not address the conflict between the June 2012 VA examiner's symptom division and the Veteran's statements.  On May 2016 VA examination, the examiner (a nurse practitioner) attributed all reported symptoms (including arch pain) to the spondyloarthralgia; the June 2012 VA examination report was not addressed.  Consequently, an examination is required to consider the expanded record (if applicable) and reconcile the prior examinations of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record all records of VA evaluations and treatment the Veteran has received for his service-connected bilateral foot spondyloarthralgia (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include "Dr. Corbit," his rheumatologist.  The AOJ should obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After the record is determined to be complete, the AOJ should schedule the Veteran for examination by a rheumatologist to determine the nature and severity of his service-connected bilateral foot spondyloarthralgia.  (If, in the opinion of the examiner, a podiatry or other expert consultation is deemed necessary, such consultation should be arranged.)  

The entire record must be reviewed by the examiner(s) in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner(s) should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to each disability.

The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).  The examiner is also asked to respond to the Veteran's lay reports of symptoms and opine as to whether such reports are consistent with the clinical evidence of record, to specifically include private treatment records dated April 2008 to April 2017, received in May 2017.

In responding, the examiner is asked to carefully review the record, to include reports of prior examinations and VA and private treatment records, and address any discrepancies in the nature and severity of impairment found on prior VA examinations (e.g., range of motion, pain, and fatigue).  If there are symptoms present which are unrelated to the service-connected spondyloarthralgia (and unrelated to his military service), the examiner should attempt to differentiate the symptoms due to the service-connected spondyloarthralgia from those due to the non-service-connected condition(s) OR TO OTHER SERVICE-CONNECTED DISABILITIES (e.g., pes planus with plantar fasciitis).  If this is not feasible, that should be so stated, with an explanation provided.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




